MEMORANDUM **
Tariq Ahmad appeals pro se the district court’s order construing Ahmad’s “motion to set trial date” as a motion for reconsideration of the district court’s earlier order granting summary judgment to defendants on Ahmad’s action alleging defamation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003). We affirm.
The district court properly granted summary judgment on Ahmad’s defamation claims because the alleged defamatory statements were subject to the absolute immunity given to judicial proceedings. See K-Mart Corp. v. Washington, 109 Nev. 1180, 866 P.2d 274, 281 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.